Case 6:20-cv-01741-WWB-EJK Document 1 Filed 09/23/20 Page 1 of 10 PageID 1




                           UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

  SHARAN CARA,

           Plaintiff,                                       Case No. 6:20-cv-01741

  v.

  SEQUIUM ASSET SOLUTIONS, LLC,


           Defendant.
                                                    /

                                        COMPLAINT

       NOW COMES Sharan Cara (“Plaintiff”), by and through his attorneys, Sulaiman Law

Group, Ltd. (“Sulaiman”), complaining of Sequium Asset Solutions, LLC (“Defendant”) as

follows:

                                    NATURE OF THE ACTION

   1. Plaintiff brings this action seeking redress for violations of the Fair Debt Collection

Practices Act (“FDCPA”) pursuant to 15 U.S.C. §1692, violations of the Telephone Consumer

Protection Act (“TCPA”) pursuant to 47 U.S.C. §227, and violations of the Florida Consumer

Collection Practices Act (“FCCPA”) pursuant to Florida Statutes §559.55 for Defendant’s

unlawful conduct.

                                   JURISDICTION AND VENUE

   2. Subject matter jurisdiction is conferred upon this Court by the FDCPA, TCPA, and 28

U.S.C. §§1331 and 1337, as the action arises under the laws of the United States.

   3. The Court has supplemental jurisdiction over the state law FCCPA claim under 28 U.S.C.

§1367.


                                                1
Case 6:20-cv-01741-WWB-EJK Document 1 Filed 09/23/20 Page 2 of 10 PageID 2




    4. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Middle District of Florida, Plaintiff resides in the Middle District of Florida, and a substantial

portion of the events or omissions giving rise to the claims occurred within the Middle District of

Florida.

                                               PARTIES

    5. Plaintiff is a natural person over 18-years-of-age and is a “consumer” as the term is defined

by 15 U.S.C §1692a(3), and is a “person” as defined by 47 U.S.C. §153(39).

    6. Defendant is a professional limited liability company organized under the laws of Georgia.

    7. Defendant is a limited liability corporation with its principal place of business located at

1130 Northchase Parkway SE, Suite 150, Marietta, Georgia 30067.

    8. Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6) as the principal purpose

of Defendant’s business is the collection of debt.

    9. Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6) as it regularly collects

or attempts to collect debts owed or due or asserted to be owed or due another.

    10. Defendant is a “person” as defined by 47 U.S.C. § 153(39).

    11. Defendant is a collection agency with the primary purpose of collecting or attempting to

collect consumer debts owed or allegedly owed to others. Defendant is engaged in the business of

collecting or attempting to collect, directly or indirectly, defaulted debts owed or due or asserted

to be owed or due to others using the mail and/or telephone, including consumers in the State of

Florida.




                                                   2
Case 6:20-cv-01741-WWB-EJK Document 1 Filed 09/23/20 Page 3 of 10 PageID 3




                            FACTS SUPPORTING CAUSES OF ACTION

   12. Around April 1, 2020, Defendant began placing calls to Plaintiff’s cellular telephone

number, (407) XXX-3012, in an attempt to collect on an allegedly defaulted consumer debt

(“subject debt”).

   13. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner,

possessor, and operator of the cellular telephone ending in 3012.

   14. Defendant placed these calls in an attempt to collect the allegedly defaulted subject debt.

   15. Upon information and belief, Defendant acquired the subject debt when it was in default.

   16. On April 2, 2020, Plaintiff answered a phone call to his cellular telephone from Defendant.

During this phone call, Plaintiff requested that Defendant not call him again.

   17. Defendant continued to place calls to Plaintiff’s cellular phone number, including multiple

calls per day.

   18. Plaintiff’s demands that Defendant’s phone calls cease fell on deaf ears and Defendant

continued its phone harassment campaign, calling Plaintiff’s cellular phone number without his

consent.

   19. In total, Defendant placed or caused to be placed numerous harassing phone calls to

Plaintiff’s cellular telephone from April 2, 2020 through the present day.

   20. In the calls that Plaintiff did answer, Plaintiff was greeted by a noticeable period of “dead

air” while Defendant’s automated telephone system attempted to connect Plaintiff to a live agent.

   21. Specifically, there would be an approximate 3 second pause between the time Plaintiff said

“hello,” and the time that a live agent introduced them self as a representative of Defendant.

   22. Moreover, Plaintiff also hears what sounds to be call center noise in the background of

Defendant’s calls.



                                                 3
Case 6:20-cv-01741-WWB-EJK Document 1 Filed 09/23/20 Page 4 of 10 PageID 4




   23. Upon information and belief, Defendant placed its calls to Plaintiff’s cellular telephone

using an automated telephone dialing system (“ATDS”), a telephone dialing system that is

commonly used in the debt collection industry to collect defaulted debts.

   24. Defendant has used numerous phone numbers to place collection calls to Plaintiff’s cellular

phone number, including but not limited to (813) 844-0747, (813) 544-0747, (813) 544-0778,

(813) 544-0717.

   25. Upon information and belief, it may have used other phone numbers to place calls to

Plaintiff’s cellular phone.

                                              DAMAGES

   26. Plaintiff has suffered and continued to suffer from emotional distress, mental anguish, and

anxiety as a direct result of Defendant’s unlawful collection practices.

   27. Defendant’s harassing phone calls have severely disrupted Plaintiff’s daily life and general

well-being.

   28. Defendant’s phone harassment campaign and illegal collection activities have caused

Plaintiff actual harm, including but not limited to, invasion of privacy, nuisance, intrusion upon

and occupation of Plaintiff’s cellular telephone capacity, wasting Plaintiff’s time, the increased

risk of personal injury resulting from the distraction caused by the incessant phone calls,

aggravation that accompanies unsolicited telephone calls, emotional distress, mental anguish,

anxiety, loss of concentration, diminished value and utility of telephone equipment and telephone

subscription services, the loss of battery charge, and the per-kilowatt electricity costs required to

recharge his cellular telephone as a result of increased usage of his telephone services.

   29. In addition, each time Defendant placed a telephone call to Plaintiff, Defendant occupied

Plaintiff’s telephone number such that Plaintiff was unable to receive other phone calls.



                                                 4
Case 6:20-cv-01741-WWB-EJK Document 1 Filed 09/23/20 Page 5 of 10 PageID 5




   30. Concerned about the violations of his rights and invasion of his privacy, Plaintiff was

forced to seek the assistance of counsel to file this action to compel Defendant to cease its unlawful

conduct.

           COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

   31. Plaintiff is a “consumer” as defined by FDCPA §1692a(3).

   32. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction

due or asserted to be owed or due to another for personal, family, or household purposes.

   33. Defendant is a “debt collector” as defined by §1692a(6) because its primary business is the

collection of delinquent debts and it regularly collects debts and uses the mail and/or the telephones

to collect delinquent accounts allegedly owed to a third party.

   34. Moreover, Defendant is a “debt collector” because it acquired rights to the subject debt

after it was in default. 15 U.S.C. §1692a(6).

   35. Defendant used the phone to attempt to collect the subject debt and, as such, engaged in

“communications” as defined in FDCPA §1692a(2).

   36. Defendant’s communications to Plaintiff were made in connection with the collection of

the subject debt.

   37. Defendant violated 15 U.S.C. §§1692c(a)(1), d, and d(5) through its unlawful debt

collection practices.

       a. Violations of FDCPA § 1692c

   38. Defendant violated §1692c(a)(1) when it continuously called Plaintiff after being notified

to stop. This repeated behavior of continuously and systematically calling Plaintiff’s cellular phone

over and over after he demanded that it cease contacting him was harassing and abusive. Even




                                                  5
Case 6:20-cv-01741-WWB-EJK Document 1 Filed 09/23/20 Page 6 of 10 PageID 6




after being told to stop contacting him, Defendant continued its onslaught of phone calls with the

specific goal of oppressing and abusing Plaintiff into making a payment on the subject debt.

   39. Furthermore, the enormous volume of calls shows that Defendant willfully ignored

Plaintiff’s pleas with the goal of annoying and harassing him into submission.

   40. Defendant was notified by Plaintiff that its calls were not welcomed. As such, Defendant

knew that its conduct was inconvenient, unwanted, and distressing to him.

       b. Violations of FDCPA § 1692d

   41. Defendant violated §1692d by engaging in abusive, harassing, and oppressive conduct by

relentlessly calling Plaintiff’s cellular phone seeking immediate payment on the subject debt.

Moreover, Defendant continued placing the relentless calls after Plaintiff put Defendant on notice

that its calls were not welcome on numerous occasions.

   42. Defendant violated §1692d(5) by causing Plaintiff’s cellular phone to ring repeatedly and

continuously in an attempt to engage Plaintiff in conversations regarding the collection of the

subject debt with the intent to annoy, abuse, or harass Plaintiff. Furthermore, Defendant continued

to place these calls after Plaintiff informed Defendant its calls were no longer welcome.

Specifically, Defendant placed or caused to be placed numerous harassing phone calls to Plaintiff’s

cellular telephone from April 2, 2020 through the present day, using an ATDS without his consent.

   43. As stated above, Plaintiff was severely harmed by Defendant’s conduct.




                                                6
Case 6:20-cv-01741-WWB-EJK Document 1 Filed 09/23/20 Page 7 of 10 PageID 7




WHEREFORE, Plaintiff, SHARAN CARA, respectfully requests that this Honorable Court enter
judgment in his favor as follows:

       a. Declare that the practices complained of herein are unlawful and violate the
             aforementioned statute;
       b. Award Plaintiff statutory and actual damages, in an amount to be determined at trial,
             for the underlying FDCPA violations;
       c. Award Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
             §1692k; and
       d. Award any other relief as the Honorable Court deems just and proper.

          COUNT II – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

   44. Defendant placed or caused to be placed non-emergency calls, including but not limited to

the calls referenced above, to Plaintiff’s cellular telephone using an automatic telephone dialing

system (“ATDS”) without his prior consent in violation of 47 U.S.C. §227 (b)(1)(A)(iii).

   45. The TCPA defines ATDS as “equipment which has the capacity...to store or produce

telephone numbers to be called, using a random or sequential number generator; and to dial such

numbers.” 47 U.S.C. §227(a)(1).

   46. Upon information and belief, based on the lack of prompt human response during the phone

calls in which Plaintiff answered, Defendant used an automated dialing system to place calls to

Plaintiff’s cellular telephone.

   47. Upon information and belief, the ATDS employed by Defendant transfers the call to a live

agent once a human voice is detected, thus resulting in a pause after the called party speaks into

the phone.

   48. Any prior consent, if any, was revoked by Plaintiff’s verbal revocation.

   49. Defendant violated the TCPA by placing numerous phone calls to Plaintiff’s cellular

telephone from April 2, 2020 through the present day, using an ATDS without his consent.


                                                7
Case 6:20-cv-01741-WWB-EJK Document 1 Filed 09/23/20 Page 8 of 10 PageID 8




   50. As pled above, Plaintiff was severely harmed by Defendant’s collection calls to his cellular

phone.

   51. Upon information and belief, Defendant has no system in place to document and archive

whether it has consent to contact consumers on their cellular phones.

   52. Upon information and belief, Defendant knew its collection practices were in violation of

the TCPA, yet continued to employ them to increase profits at Plaintiff’s expense.

   53. Upon information and belief, Defendant’s phone system stores telephone numbers to be

called, using a random or sequential number generator, which it used to call Plaintiff on his cellular

phone.

   54. The calls placed by Defendant to Plaintiff were regarding business activities and not for

emergency purposes as defined by the TCPA under 47 U.S.C. §227(b)(1)(A)(i).

   55. Defendant, through its agents, representatives, subsidiaries, and/or employees acting

within the scope of their authority acted intentionally in violation of 47 U.S.C. §227(b)(1)(A)(iii).

   56. Pursuant to 47 U.S.C. §227(b)(3)(B), Defendant is liable to Plaintiff for a minimum of

$500 per call. Moreover, pursuant to 47 U.S.C. §227(b)(3)(C), Defendant’s willful and knowing

violations of the TCPA should trigger this Honorable Court’s ability to triple the damages to which

Plaintiff is otherwise entitled to under 47 U.S.C. §227(b)(3)(C).

WHEREFORE, Plaintiff, SHARAN CARA, respectfully requests that this Honorable Court enter
judgment in his favor as follows:

   a. Declare Defendant’s phone calls to Plaintiff to be violations of the TCPA;
   b. Award Plaintiff damages of at least $500 per phone call and treble damages pursuant to 47
         U.S.C. § 227(b)(3)(B)&(C);
   c. Enjoining Defendant from further contacting Plaintiff; and
   d. Awarding any other relief as this Honorable Court deems just and appropriate.



                                                  8
Case 6:20-cv-01741-WWB-EJK Document 1 Filed 09/23/20 Page 9 of 10 PageID 9




      COUNT III – VIOLATIONS OF THE FLORIDA CONSUMER COLLECTION PRACTICES ACT

   57. At all times relevant to this Complaint, Plaintiff, was and is a natural person, and is a

“consumer” as that term is defined by Florida Statutes § 559.55(8).

   58. At all times relevant to this action Defendant is subject to and must abide by the laws of

the State of Florida, including Florida Statute § 559.72.


   59. At all times relevant to this Complaint, Defendant was and is a “person” as said term is

defined under Florida Statute §1.01(3) and is subject to the provision of Fla. Stat. § 559.27 because

said section applies to “any person” who collects or attempts to collect a consumer debt as defined

in Fla. Stat. §559.72 because said provision applies to “any person” who collects or attempts to

collect a consumer debt as defined in Fla. Stat. § 559.51(1).

   60. At all times material hereto, the debt in question was a “consumer debt” as said term is

defined under Florida Statute § 559.55(6).

   61. Defendant violated section 559.72(7) of the FCCPA through its unlawful conduct.

       a. Violations of the FCCPA § 559.72(7)

   62. A person violates section 559.72(7) of the FCCPA when it willfully communicates with

the debtor with such frequency as can reasonably be expected to harass the debtor, or willfully

engage in other conduct which can reasonably be expected to abuse or harass the debtor.

   63. Defendant violated section 559.72(7) of the FCCPA when it placed repeated harassing

telephone calls to Plaintiff after Plaintiff informed Defendant calls were not welcomed and asked

Defendant to stop calling him. Ignoring Plaintiff’s request, Defendant placed numerous calls to

Plaintiff’s cellular phone.




                                                 9
Case 6:20-cv-01741-WWB-EJK Document 1 Filed 09/23/20 Page 10 of 10 PageID 10




WHEREFORE, Plaintiff, SHARAN CARA, respectfully requests that this Honorable Court enter
judgment in his favor as follows:
   a. Enter judgment in Plaintiff’s favor and against Defendant;

   b. Award Plaintiff his actual damages in an amount to be determined at trial pursuant to the
      Florida Consumer Collection Practices Act, Fla. Stat. §559.77;

   c. Award Plaintiff statutory damages of $1,000.00 pursuant to the Florida Consumer
      Collection Practices Act, Fla. Stat. §559.77;

   d. Award Plaintiff and equitable relief, including enjoining Defendant from further
      violations, pursuant to Florida Consumer Collection Practices Act, Fla. Stat. §559.77(2);

   e. Award Plaintiff costs and reasonable attorneys’ fees pursuant to the Florida Consumer
      Collection Practices Act, Fla. Stat. §559.77; and

   f. Award any other relief this Honorable Court deems equitable and just.

Plaintiff demands trial by jury.

Dated: September 23, 2020                          Respectfully Submitted,

                                                   /s/ Alexander J. Taylor
                                                   Alexander J. Taylor, Esq.
                                                   Florida Bar No. 1013947
                                                   Counsel for Plaintiff
                                                   Sulaiman Law Group, Ltd
                                                   2500 S Highland Ave, Suite 200
                                                   Lombard, IL 60148
                                                   Telephone: (630) 575-8181
                                                   ataylor@sulaimanlaw.com




                                              10
